         Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 1 of 34




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :

    v.                                  :      CRIMINAL NO. 3:17-324

FAIZAL BHIMANI, OM SRI, INC.,           :        (JUDGE MANNION)
NAZIM HASSAM, and POCONO
PLAZA INN f/k/a QUALITY INN,            :

             Defendants                 :

                               MEMORANDUM

      Presently before the court is the government’s motion in limine to admit

at trial the video recorded post-arrest statement and admissions of defendant

Faizal Bhimani implicating himself and his co-defendants. Bhimani made the

statements after he was arrested and advised of his Miranda rights and, after

he knowingly and intelligently waived his Fifth Amendment right against self-

incrimination. The government seeks a ruling that the redacted video of

Bhimani’s October 25, 2017 interview by Task Force Officers (“TFO”) William

Patton and Christopher Shelly, after his arrest, has resolved the court’s prior

ruling, (Doc. 104 at 5-6), which held that portions of the video interview which

were inadmissible. The government further argues that the redacted video

statement does not implicate Bruton v. U.S., 319 U.S. 123 (1968), because

Bhimani was an agent of each of his codefendants, and gave statements

about matters within the scope of his agency. The defendants oppose the
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 2 of 34




motion and argue that the court should preclude the government’s use of

Bhimani’s redacted video interview at trial since it is hearsay and violates

their Confrontation Clause rights based on Bruton and Crawford v.

Washington, 541 U.S. 36, 50, 124 S.Ct. 1354 (2004). The defendants also

point out, without elaborating further, that the interview should be precluded

since they intend on presenting a joint defense at trial.

      For the reasons set forth below, the motion, (Doc. 125), will be

GRANTED IN PART and DENIED IN PART. Bhimani’s redacted video

statement will be admissible against him and against at least his two entity

co-defendants since they are non-hearsay admissions by Bhimani, as it is

clear he was the agent of his entity co-defendants and, he made the

statements about matters within the scope of his employment. As to

Bhimani’s inculpatory statements against defendant Nazim Hassam, the

court will await the presentation of evidence at trial to decide whether there

is an agency relationship and if his statements would violate Crawford.1




      1
       Since the court stated the complete background of this case in its
February 13, 2020 Memorandum, (Doc. 104), and in its Memorandum
denying defendant Bhimani’s motion to suppress evidence, (Doc. 57), it will
not be fully repeated herein.
                                   -2-
       Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 3 of 34




  I.     BACKGROUND

       On July 21, 2020, the Second Superseding Indictment was filed

against Bhimani, Om Sri Sai, Inc., Hassam, and Pocono Plaza Inn, f/k/a

Quality Inn. (Doc. 113). Bhimani and Om Sri Sai, Inc., were charged with two

counts of Sex Trafficking by Force and Coercion, 18 U.S.C. §1594(c).

Bhimani, Hassam and Om Sri Sai, Inc., were charged with one count of Drug

Trafficking Conspiracy, 21 U.S.C. §846, and with one count of Managing a

Drug Premises, 21 U.S.C. §856(a)(2). Also, Hassam, Bhimani, and Pocono

Plaza Inn, f/k/a Quality Inn, were charged with one count of Managing a Drug

Premises, 21 U.S.C. §856(a)(2). The charges arise, in part, from allegations

that Bhimani allowed and assisted his co-defendants in renting, leasing, and

making available the hotel for the purposes of sex trafficking, and storing,

distributing, and using controlled substances, including cocaine, cocaine

base, heroin, and marijuana, in Stroudsburg, Monroe County, Pennsylvania.

       The defendants were arraigned and pled not guilty to the charges.

       The trial in this case is scheduled to commence on October 5, 2020.

       On July 2, 2019, Om Sri Sai, Inc. filed two Motions in Limine seeking:

1) the preclusion of the video of Bhimani’s interrogation and admissions; and


                                    -3-
        Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 4 of 34




2) permission to admit evidence regarding sex trafficking victims’ other

sexual behavior and/or sexual predisposition under Federal Rule of

Evidence Rule 412. (Docs. 64, 65). Subsequently, the other defendants

joined in the motions. In particular, the defendants moved to exclude

Bhimani’s video statement based, in part, on Sixth Amendment grounds and

Bruton, and in part arguing that the video statement contained inadmissible

hearsay.

       On October 17, 2019, the court2 issued a Memorandum and found that

portions of the video interview contained inadmissible hearsay and granted

defendants’ motion without prejudice. (Doc. 104 at 5-6). The Court ordered

that “[t]he Government may present a redacted version of the video which

excludes all prejudicial and hearsay portions as described in th[at] Order

subject to any other bars to admissibility.” The Court deferred ruling on the

second motion in limine, (Doc. 65), as well as the Bruton, Crawford, and

agency issues regarding Bhimani’s statement.




2
    This matter was originally assigned to the Hon. A. Richard Caputo who
passed away on March 11, 2020. The matter was later reassigned to the
undersigned.
                                     -4-
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 5 of 34




      The government filed its instant motion in limine, (Doc. 125), on

September 4, 2020, seeking the court to admit at trial the redacted video-

recorded post-arrest statement of Bhimani, and attached the redacted

version of the video transcript of Bhimani’s interview as Ex. 1.

      The defendants filed their brief in opposition to the motion on

September 14, 2020, (Doc. 130), and on September 15, 2020, Bhimani filed

his Affidavit in opposition to the government’s motion.

      The government filed a response to Bhimani’s Affidavit on September

16, 2020. (Doc. 132).

      On September 17, 2020, the court issued an Order and denied in part

defendants’ motion in limine, (Doc. 65), to admit evidence regarding sex

trafficking victims’ other sexual behavior and/or sexual predisposition under

FRE 412, (Doc. 133). The court, however, held that the defendants will be

permitted to cross examine the government’s victim witnesses about their

prostitution activities during the limited time period of the sex trafficking

offenses charged in Counts One and Two of the Second Superseding

Indictment. (Doc. 113).




                                     -5-
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 6 of 34




      Also, on September 17, 2020, the final pre-trial conference was held

and the court directed the parties to meet and discuss whether they could

agree on further redactions to the recorded post-arrest interview of Bhimani.

      The parties conferred on September 23, 2020, and the government

filed a “Supplement to Motion In Limine.” (Doc. 136). According to the

government, the parties “agreed upon substantial redactions to the interview,

as reflected in the yellow highlighted portions of the attached transcript.”

(Doc. 136 at 1 & Doc. 136-1). The government states that “the defendants

may object to the admissibility of further portions of the interview”, but it

contends that the un-highlighted portions of the transcript, (Doc. 136-1), are

admissible. The government also states that the latest redactions submitted

“contemplate only admissibility issues, and do not address the defendants’

objections [to Bhimani’s statement] on Bruton and Crawford grounds”, and

that the parties rely on their prior briefs filed with respect to the government’s

motion in limine.

      Alternatively, the government asserts that if the video is ruled

inadmissible, the TFO’s should still be permitted to testify as to Bhimani’s

substantive admissions.




                                      -6-
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 7 of 34




     In light of the government’s supplement, the court issued an Order on

September 24, 2020, (Doc. 137), and directed that “[t]o the extent there are

any continuing objects, on any of the above listed grounds or any other

grounds, defendants’ counsel shall identify those objections with specific

reference to page numbers and line numbers on the proposed amended

transcript. Each objected to line/sentence shall include the specific argument

made to the contents of that specific line and/or sentence as well as the

caselaw supporting the objection.”

     On September 24, 2020, defendants Om Sri Sai, Inc., Hassam and

Pocono Plaza Inn filed their response to the government’s supplement and

provided specific reference to the portions of the redacted transcripts to

which they still object arguing they contain “hearsay statements and

improper questions by police detectives who conducted the post-arrest

interrogation, along with Mr. Bhimani’s largely unresponsive answers.” (Doc.

138). Bhimani also filed his response to the government’s supplement on

September 24, 2020, with attached Exhibits. (Doc. 139).

     On September 28, 2020, defendants Om Sri Sai, Inc., Hassam and

Pocono Plaza Inn filed their response to the government’s motion in limine

regarding the Bruton and Crawford issues and, argue that Bhimani’s entire


                                     -7-
         Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 8 of 34




post-arrest interrogation video should be precluded at trial based on the

stated Supreme Court cases. (Doc. 140).

         On September 30, 2020, the government filed its reply to the

defendants’ responses to its supplemental motion. (Doc. 142).

         Also, on September 30, 2020, defendants Om Sri Sai, Inc., Hassam

and Pocono Plaza Inn filed a sur-reply brief to the government’s reply brief,

without leave of court, in violation of the rules of this court. (Doc. 143).

Despite the lack of permission, the court will consider defendants’ sur-reply

brief.



         I.    STANDARD

         “The purpose of a motion in limine is to allow the trial court to rule in

advance of trial on the admissibility and relevance of certain forecasted

evidence.” United States v. Tartaglione, 228 F.Supp.3d 402, 406 (E.D.Pa.

2017). On a motion in limine, evidence should only be excluded “when the

evidence is clearly inadmissible on all potential grounds.” Id. Evidentiary

rulings on motions in limine are subject to the trial judge’s discretion and are

therefore reviewed for an abuse of discretion. Abrams v. Lightolier, Inc., 50

F.3d 1204, 1213 (3d Cir. 1995); Bernardsville Bd. of Educ. v. J.H., 42 F.3d


                                        -8-
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 9 of 34




149, 161 (3d Cir. 1994). “The Court is vested with broad inherent authority

to manage its cases, which carries with it the discretion and authority to rule

on motions in limine prior to trial.” Ridolfi v. State Farm Mutual Auto. Ins. Co.,

2017 WL 3198006, *2 (M.D. Pa. July 27, 2017). Further, “[c]ourts may

exercise this discretion in order to ensure that juries are not exposed to

unfairly prejudicial, confusing or irrelevant evidence.” Id.

      Moreover, there is no doubt that “irrelevant evidence is not admissible.”

Fed.R.Evid. 402. Evidence is relevant if “it has any tendency to make a fact

more or less probable than it would be without the evidence” and if “the fact

is of consequence in determining the action.” Fed.R.Evid. 401. Even if

evidence is relevant, the court can exclude it if “its probative value is

substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence.” Fed.R.Evid. 403.



      II.   DISCUSSION

      Initially, the court has reviewed the latest redacted version of Bhimani’s

statement submitted by the government, (Doc. 136-1), as well as the




                                      -9-
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 10 of 34




defendants’ objections to it and the government’s response, and finds, line

by line, as follows:3

          1. Page 5, line 5 to page 6, line 18: admissible

          2. Page 6, lines 32-43: admissible

          3. Page 7, lines 9-20: admissible

          4. Page 8, line 20 to page 9, line 11: admissible except redact lines

            20-28 on page 8

          5. Page 10, line 29 to page 11, line 9: admissible

          6. Page 12, lines 23-28: admissible

          7. Page 12, line 30 to page 15, line 33: admissible

          8. Page 16, line 9 to page 17, line 28: admissible

          9. Page 18, lines 6 to 32: lines 6-22 admissible and the government

            has redacted lines 24-32

          10.      Page 21, lines 33-36: admissible

          11.      Page 27, lines 17-19: admissible




      3
       Since the court addresses the legal bases of the defendants’
objections below, including the objections based on the Confrontation
Clause, Bruton, Crawford and hearsay, as well as FRE 403, it does not do
so here line by line. The court also notes that the government’s reply brief,
(Doc. 142), provides an explanation regarding the relevancy of all of the
challenged portions of Bhimani’s statement.
                                    - 10 -
Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 11 of 34




  12.      Page 27, line 29 to page 28, line 10: admissible

  13.      Page 30, lines 5-18: lines 5-10 the government agreed to

     redact and lines 12-18 admissible

  14.      Page 30, line 20 to page 31, line 22: admissible

  15.      Page 32, lines 1-19: admissible

  16.      Page 36, lines 5-27: admissible as redacted in Doc. 136-1

  17.      Page 36, line 35: admissible

  18.      Page 37, lines 1-28: admissible; lines 30-37 were redacted;

     the government also agreed to redact page 37, line 30 through

     page 42, line 11

  19.      Page 42, lines 13-22: admissible; page 42, line 18 will be

     redacted

  20.      Page 47, line 39 to page 48, line 7: admissible

  21.      Page 49, line 30 to page 51, line 12: admissible

  22.      Page 51, line 39 to page 52, line 42: admissible

  23.      Page 57, line 27 to page 58, line 10: admissible

  24.      Page 59, line 7 to page 60, line 16: admissible

  25.      Page 63, lines 3-21: admissible

  26.      Page 63, lines 28-43: admissible


                             - 11 -
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 12 of 34




         27.      Page 64, lines 1-36: admissible

         28.      Page 65, lines 1-37: admissible

         29.      Page 66, lines 5-10: admissible

         30.      Page 68, lines 27-29: not admissible and government will

            redact them

            31.   Page 69, lines 9-15: admissible.

      The court notes that Bhimani may seek to introduce at trial several

portions of his statement which have been redacted by the government in its

transcript, (Doc. 136-1), as well as portions of his statement that were in the

video but not included in the government’s transcript. (See Doc. 139, at 8-

10). The government responds in detail to each of the additional portions

Bhimani seeks to include in its reply brief. (Doc. 142, at 22-25).

      The government has no objections to many of the additions Bhimani

seeks to introduce from his statement, and it submits proposals to resolve

the objectionable additions. The court directs counsel for all parties to confer

prior to the introduction of Bhimani’s statement at trial, and to modify the

statement regarding the additions Bhimani seeks to introduce as well as the

government’s proposals to resolve its objections. The court will reserve its

rulings on any remaining portions of Bhimani’s statement that Bhimani seeks


                                     - 12 -
     Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 13 of 34




to include, which the parties cannot agree upon, until the time when Bhimani

attempts to admit these statements.

      Next, the court will discuss the Confrontation Clause, Bruton,

Crawford, and the hearsay issues raised by the defendants with respect to

Bhimani’s statement.

     Defendants Om Sri Sai, Inc., Pocono Plaza Inn, and Hassam basically

argue that if the post-arrest statements made by Bhimani are admitted into

evidence, they are prevented from confronting Bhimani in violation of the

Sixth Amendment and the Supreme Court’s decisions in Bruton v. United

States, 391 U.S. 123, 88 S.Ct. 1620 (1968), and Crawford v. Washington,

541 U.S. 36, 124 S.Ct. 1354 (2004). Defendants contend that the admission

of these statements during a joint trial with Bhimani violates Bruton and

Crawford. They also argue that Bhimani’s interrogation contain many

hearsay questions and responses, and that no exception under FRE

801(d)(2)(D) applies.

     The government contends that Bhimani’s statements were made

during the course of his employment relationship with his corporate co-

defendants Om Sri Sai, Inc. and Pocono Plaza Inn, as well as his uncle,

Hassam, who Bhimani said was the majority owner of both corporations.


                                   - 13 -
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 14 of 34




      “The Confrontation Clause of the Sixth Amendment guarantees a

criminal defendant the right ‘to be confronted with the witnesses against

him’”, and “[t]he right to confrontation embodies the right to cross-

examination.” U.S. v. Vega Molina, 407 F.3d 511, 518 (1st Cir. 2005) (internal

citations omitted). Thus, “out-of-court statements may be admitted against

criminal defendants only in certain limited circumstances.” Id. (citation

omitted). Further, “[i]t is well-established that the out-of-court statements of

a non-testifying defendant, even if admissible against the declarant, may not

be used against a jointly tried codefendant unless otherwise independently

admissible against that codefendant.” Id. at 518-19 (citing Lilly v. Virginia,

527 U.S. 116, 124, 119 S.Ct. 1887 (1999)).

      “In Bruton, the Supreme Court held that the introduction of a non-

testifying defendant’s out-of-court statement, which directly implicated his

co-defendant by name, violated the Confrontation Clause right of the co-

defendant.” U.S. v. McLaughlin, 2013 WL 996266, *5 (M.D. Pa. March 13,

2013) (citation omitted). Further, “the Supreme Court subsequent to Bruton

clarified that the Confrontation Clause is not violated by the admission of a

non-testifying co-defendant’s confession with a proper limiting instruction

and redaction of the co-defendant’s statement.” Id. at *3. “As set forth under


                                     - 14 -
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 15 of 34




Bruton and its progeny, and as subsequently interpreted by the Third Circuit,

a Bruton violation can occur if a statement is admitted into evidence at trial

that on its face incriminates the objecting defendant.” Id. at *8.4

      “In Crawford [v. Washington, 541 U.S. 36 (2004)], the Supreme Court

held that a non-testifying declarant’s ‘testimonial’ hearsay statements cannot

be introduced against a defendant in a criminal case.” U.S. ex rel. Klimawicze

v. Sigler, 559 F.Supp.2d 906, 915 (N.D. Ill. 2008) (citing Crawford, 541 U.S.

at 68). Also, “[a] statement made during a police interrogation is considered

testimonial, at least if used to prove the truth of the matters asserted in the

statement.” Id. (citation omitted). Specifically, “[i]n Crawford, the Supreme

Court held that testimonial out-of-court statements by witnesses that are

offered against the accused to establish the truth of the matter asserted are

barred by the Sixth Amendment’s Confrontation Clause and cannot be

introduced into evidence at trial, unless the witness is unavailable and the




      4
       “The United States Supreme Court has interpreted the Sixth
Amendment to include the right to cross-examine witnesses. The
Confrontation Clause bars admission of testimonial statements of a witness
who did not appear at trial unless he was unavailable to testify, and the
defendant had a prior opportunity for cross-examination.” Alvardo v.
Wingard, 2019 WL 6880912, *8 (E.D. Pa. Jan. 8, 2019) (internal quotations
and citations omitted).
                                  - 15 -
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 16 of 34




defendant had a prior opportunity to cross-examine the witness.” U.S. v.

Reese, 2010 WL 2606280, *17 (N.D. Oh. June 25, 2010) (citations omitted).

      However, “[n]either Crawford nor the Confrontation Clause bars, …,

the admission of an absent declarant’s out-of-court statement for some

legitimate evidentiary purpose other than to prove its truth.” U.S. ex rel.

Klimawicze v. Sigler, 559 F.Supp.2d at 915. “The Court [in Crawford] stated

that ‘[t]he [Confrontation] Clause ... does not bar the use of testimonial

statements for purposes other than establishing the truth of the matter

asserted.’” Id. at 916 (citations omitted).

      Additionally, “[e]ven redacted statements will present Confrontation

Clause problems unless the redactions are so thorough that the statement

must be linked to other evidence before it can incriminate the co-defendant.”

Alvardo, 2019 WL 6880912, *10 (citation omitted).

      Thus, “in order to establish a Confrontation Clause violation,

[defendant] must show the statements in the recordings were both

testimonial and hearsay.” United States v. Battaglini, 751 Fed.Appx. 242,

243 (3d Cir. 2018).

      Here, Bhimani’s post-arrest statements to the TFO’s during his

interrogation were testimonial in nature. See Crawford, 541 U.S. at 52, 68


                                      - 16 -
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 17 of 34




(holding that statements to police interrogator are testimonial); U.S. v.

Campbell, 507 Fed.Appx. 150, 154 (3d Cir. 2012) (defendant’s statements

could be “considered testimonial if they were ‘made under circumstances

which would lead an objective witness reasonably to believe that the

statement would be available for use at a later trial.’”) (citation omitted).

      The court will now consider whether Bhimani’s testimonial statements

must be excluded as hearsay.

      “[A] confession or admission by a defendant is admissible against him

or her pursuant to Fed.R.Evid. 801(d)(2)(A)”, and “[a] defendant's own

admission may be admitted against her or him under Rule 801 which is not

affected by Bruton.” U.S. v. Reese, 2010 WL 2606280, *17 (N.D. Oh. June

25, 2010). As such, there is no doubt that Bhimani’s statement is a party

admission and it is admissible against him. The question is whether

Bhimani’s statement is admissible against his co-defendants as their agent

and whether the hearsay exception under FRE 801(d)(2)(D) applies.

      The government contends that neither Bruton nor Crawford, require

exclusion of Bhimani’s redacted statements because those statements are

not hearsay, but admissions by all parties. It argues that Bhimani, as General

Manager, was an agent of the defendant hotels and of Hassam, his uncle


                                      - 17 -
        Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 18 of 34




and majority owner of Om Sri Sai, Inc. and Pocono Plaza Inn, and that all

the statements he made about matters within the scope of his employment

are admissible as admissions of his employers as well as his own

admissions. Bhimani admitted that as General Manager he had authority and

control in the Howard Johnson’s Motel, such as hiring and firing. (Doc. 136-

1 at 7). The government states that “[b]ecause a corporation can act only

through its employees, a statement by an employee in a management role

can be considered an admission by the corporate defendant.” (Doc. 125 at

5-6).

        Under Rule 801(d)(2)(D), an out-of-court statement is not hearsay if

“[t]he statement is offered against a party and is . . . a statement by the party’s

agent or servant concerning a matter within the scope of the agency or

employment, made during the existence of the relationship.” “Because a

corporation can act only through its employees, a statement by a corporate

official such as [Bhimani] can certainly be considered an admission by a

corporate defendant.” United States v. Brothers Constr. Co., 219 F.3d 300,

310–11 (4th Cir.), cert. denied, 531 U.S. 1037, 121 S.Ct. 628 (2000). “The

corporation’s agent need not have authority to make the statement at issue,

but rather the subject of the statement must relate to the employee’s area of


                                      - 18 -
     Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 19 of 34




authority.” Id. at 311 (citation omitted). “Thus, this rule requires that when

making an admission on behalf of the defendant, the declarant be both

authorized and acting within the scope of employment.” U.S. v. Riley, 621

F.3d 312, 338 (3d Cir. 2010). Mathis v. Monza, 2013 WL 1058867, *2 (W.D.

Pa. March 14, 2013) (“For Rule 801(d)(2)(D) to apply, the statement must

concern matters within the scope of the declarant’s agency or employment.)

(citing Riley, 621 F.3d at 338). “[B]eing a direct decision-maker, of course,

constitutes strong proof that a statement was made within the scope of

employment[.]” Riley, 621 F.3d at 338 (citation omitted).

     As the late Judge Caputo previously held, “a defendant’s statements

during a custodial interrogation are non hearsay admissions by a party

opponent.” (Doc. 104 at 3) (citing United States v. Fleming, 287 Fed.App’x.

150, 153-54 (3d Cir. 2008)). Further, the court held that statements made by

officers during an interrogation are admissible when they were presented to

provide context for the defendant’s own statements and were not used to

prove their content or used as a vehicle for hearsay. (Doc. 104 at 4). As the

government states, (Doc. 125 at 13-14), “[a]t trial, it would be Bhimani’s

admissions that would be presented to prove the truth of the matter asserted,

and any statements or paraphrased information contained in the [TFO’s]


                                    - 19 -
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 20 of 34




questions would be presented solely for context.” “[U]nder [Third Circuit]

precedent [the TFO’s statements] [are] not hearsay because they [are] not

offered into evidence to prove the truth of the matter asserted; rather, they

[are] introduced to put [Bhimani’s] statements ‘into perspective and make

them intelligible to the jury and recognizable as admissions.’” United States

v. Browne, 834 F.3d 403, 416 n. 10 (3d Cir. 2016) (citations omitted). Thus,

“the [TFO’s] statements [can be] introduced only to establish that they were

uttered and to give context to what [Bhimani] was saying, [and] they [are] not

hearsay at all.”). Id. (quoting United States v. McDowell, 918 F.2d 1004,

1007-08 (1st Cir. 1990)). Also, as the government states, “because the

[TFO’s] statements are not admitted for their truth, they do not implicate

Crawford or the Confrontation Clause in any way.” (Id. at 14).5 See Battaglini,




      5
       First, the court notes that substantial redactions has occurred to cull
from the video much of the gratuitous statements, comments and hearsay
that was included in the interrogation questions. Additionally, the court will
give the jury a limiting instruction that the statements referenced by the
TFO’s during Bhimani’s interview were not offered into evidence to prove the
truth of the matter asserted, but offered only as context and to put Bhimani’s
statements into perspective. As an additional precaution and to limit any
prejudice, since the government represents that “many of the informants
quoted or paraphrased or referenced by TFO Patton during [Bhimani’s]
interview are expected to testify,” the court directs the government to present
Bhimani’s video interview after all the relevant witnesses have testified and
have been subjected to cross-examination.
                                      - 20 -
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 21 of 34




751 Fed.Appx. at 243 (Third Circuit held that since “the recorded statements

were offered to establish context and not for their truth, [they] were therefore

outside the scope of the Confrontation Clause.”).

      The court in Mathis, 2013 WL 1058867, *3, explained:

      Federal Rule of Evidence 801(d)(2)(D) provides that a statement is not
      hearsay if it is offered against an opposing party and “made by the
      party’s agent or employee on a matter within the scope of that
      relationship and while it existed.” However, an employer is not
      vicariously responsible for each statement made by its employees. In
      order for such a statement to be admissible, “it is necessary that the
      content of the declarant's statement concern the scope of her agency.”
      Loncosky v. Wal–Mart Stores, Inc., 1997 U.S. Dist. LEXIS 18546, 1997
      WL 732465, at *3 (E.D. Pa.1997) (citing Hill v. Spiegel, Inc., 708 F.2d
      233, 237 (6th Cir. 1983)). The appropriate focus is whether the speaker
      was in fact authorized to act for his or her employer concerning the
      matter about which the employee spoke. Id. (citing Wilkinson v.
      Carnival Cruise Lines, Inc., 920 F.2d 1560, 1566 (11th Cir.1991)); see
      also Nichols v. Bennett Detective & Protective Agency, Inc., 245
      F.App’x 224, 228 (3d Cir. 2007) (statements made by employee did
      not concern matters within the scope of employee’s employment and
      were therefore inadmissible); Kraemer v. Franklin and Marshall
      College, 1995 U.S. Dist. LEXIS 17087, 1995 WL 681108, at *2 (E.D.
      Pa. 1995) (employee’s statement not an admission since it was not
      made concerning a matter within the scope of his employment).

      Thus, “[u]nder Rule 801(d)(2)(D), a statement by a party’s agent or

servant concerning a matter within the scope of the agency or employment,

made during the existence of the relationship, is not considered hearsay and

is therefore admissible.” U.S. v. Photo. Data Services, Inc., 103 F.Supp.2d

875, 885 (E.D. Va. 2000), aff’d by 259 F.3d 229 (4th Cir. 2001), cert. denied
                                     - 21 -
     Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 22 of 34




535 U.S. 926 (2002). As such, Bhimani’s statements satisfy this exception

since he was largely questioned about the practices at the hotel in allowing

prostitution and drug activities to go on there, while he was employed by the

co-defendants as the General Manager. See id.

     As the court in the PDS case, id., stated:

     Bruton and Lilly [v. Virginia, 527 U.S. 116, 119 S.Ct. 1887 (1999)], were
     not cases in which an agency relationship existed between the co-
     defendants.

     Thus, because a statement of an agent or servant concerning a matter
     within the scope of his employment made during the existence of the
     relationship is an admission of his employer, see 31 Michael H.
     Graham, 9 Federal Practice & Procedure §6723 (1997), the facts of
     this case are decidedly different from those in Bruton and Lilly.
     Moreover, as the Lilly decision recognized, firmly rooted hearsay
     exceptions are admissible over Sixth Amendment Confrontation
     Clause objections because the authors of that amendment “obviously
     intended to respect certain unquestionable rules of evidence” in
     drafting the Confrontation Clause. Lilly, 119 S.Ct. at 1894 (citing Mattox
     v. United States, 156 U.S. 237, 15 S.Ct. 337, 39 L.Ed. 409 (1895)). We
     agree with the Fifth Circuit, the only court to decide the issue by
     published opinion, that hearsay exceptions under Rule 801(d)(2)(D)
     are firmly rooted. See United States v. Walker, 148 F.3d 518 (5th Cir.
     1998); United States v. Saks, 964 F.2d 1514 (5th Cir. 1992).

     The Government indicates that at trial it will prove the existence of an

employment relationship between Bhimani and his co-defendants. The

government states that “Bhimani was an agent of both hotel defendants and

of Nazim Hassam on the day of his arrest and interrogation”, and that


                                    - 22 -
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 23 of 34




“Bhimani was General Manager of the Howard Johnson Hotel, which is

owned by Om Sri Sai, Inc.” It also states that “Hassam was or is the largest

shareholder in Om Sri Sai, and also has an ownership interest in the Pocono

Plaza Inn”, and that “Hassam served as Bhimani’s direct supervisor, and

Bhimani was Hassam’s and the Howard Johnson’s highest ranking

employee.” (Doc. 125 at 8-9). The government also contends that its

evidence will show that Bhimani’s statements concerned matters within the

scope of his agency. The court does not repeat the government’s proffer in

its brief. (Doc. 125 at 9-10).

      No doubt that the government will have the burden at trial to establish

that Bhimani’s statement was within the scope of his employment. See U.S.

v. Cruz, 910 F.2d 1072, 1081 n. 10 (3d Cir. 1990) (Third Circuit has held that

if “the indicia of reliability embodied in the Fed.R.Evid. Rule 801(d)(2)(D) non-

hearsay definition were absent, [] the statement had to be excluded”); Zaken

v. Boerer, 964 F.2d 1319, 1324 (3d Cir. 1992) (the statement is inadmissible

if it does not “have a sufficient evidentiary foundation to establish the

existence of an agency relationship as required under Rule 801(d)(2)(D)”). If

a party does not offer evidence that the agent was “authorized to speak for

[his] employer on the matters for [which he] allegedly spoke,” it will be


                                     - 23 -
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 24 of 34




“insufficient to establish that the statements are admissions by a party-

opponent under Fed.R.Evid. 801(d)(2)(D).” Monza, 2013 WL 1058867, *3.

      The government has sufficiently shown, for present purposes, that

when Bhimani gave his statement to the TFO’s, he was an agent and

employee of his two entity co-defendants, that his statement related to his

actions during his employment with these co-defendants and, that they were

matters that were within the scope of his employment at the Howard Johnson

Motel. The court questions the good faith basis of the argument of Bhimani’s

co-defendants that Bhimani was no longer employed by them when he made

his statements about illegal activity after his arrest and, that they do not fall

within the ambit of Rule 801(d)(2)(D). The government indicates that Bhimani

was an agent of his co-defendants on the day of his arrest and interrogation,

and he discussed his unlawful activities during his employment by his co-

defendants. See Riley, 621 F.3d at 338 (“a statement of illegal activity can

still be within the scope of employment and can be admissible under

801(d)(2)(D)”) (citing Cline v. Roadway Express, Inc., 689 F.2d 481, 488 (4th

Cir. 1982) (“holding that testimony of certain managers’ statements

indicating that they understood the new policy was designed to replace older

workers with younger ones, which was an alleged violation of the Age


                                     - 24 -
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 25 of 34




Discrimination in Employment Act, was admissible under Fed.R.Evid.

801(d)(2)(D) as admissions of agents concerning a matter within the scope

of their employment”)).

      Also, despite the fact that Bhimani’s statement contains some

unintelligible portions, “[the Third Circuit has] held that recordings are

admissible ‘[u]nless the unintelligible portions are so substantial as to render

the recording as a whole untrustworthy.’” U.S. v. Smith, 483 Fed.Appx. 672,

675 (3d Cir. 2012) (citations omitted). The unintelligible portions of Bhimani’s

redacted statement are not so substantial.

      The government contends that “Bhimani had decision-making

authority for the day-to-day operations of the hotels; the Howard Johnson on

a daily basis, the Pocono Plaza Inn, when he worked there.” (Doc. 125 at 9).

“Although ‘[b]eing a direct decision-maker, of course, constitutes strong proof

that a statement was made within the scope of employment, ... the ‘scope of

employment’ criterion [of Rule 801(d)(2)(D)] extends beyond direct decision-

makers.” Marra v. Phila. Hous. Auth., 497 F.3d 286, 297-298 (3d Cir. 2007)

(citation omitted). It was certainly within the scope of Bhimani’s employment

as General Manager of the Howard Johnson Motel to deal with the

customers and the daily activities in the motel, and to decide what he would


                                     - 25 -
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 26 of 34




permit to occur in the motel, despite the fact that it involved illegal activity.

The court finds that the government has established that Bhimani’s October

25, 2017 statement, as redacted, is admissible against his two entity co-

defendants as an admission of an agent under Rule 801(d)(2)(D). See id.

(“the District Court did not err in its interpretation of the Federal Rules of

Evidence when it admitted Franklin’s testimony of Faiella’s statement on the

basis that it constituted a non-hearsay utterance of an agent, which is

admissible under Federal Rule of Evidence 801(d)(2)(D)”).

      The law is well settled that a corporate defendant may not assert the

Fifth Amendment privilege against self-incrimination. See Braswell v. United

States, 487 U.S. 99, 102, 108 S.Ct. 2284, 2287 (1988). Further, “[i]t is well

understood that an individual may not assert a Fifth Amendment privilege on

behalf of a ‘collective entity’ – i.e., ‘an[y] organization which is recognized as

an independent entity apart from its individual members,’ such as a

corporation or partnership.” In re Grand Jury Proceedings, 971 F.3d 40, 56

(2d Cir. 2020) (citing Bellis v. United States, 417 U.S. 85, 92, 94 S.Ct. 2179

(1974)).

      It is also clear that a corporation, like the two entity defendants, cannot

speak directly, but the actions of the entity can be discussed by a decision-


                                      - 26 -
     Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 27 of 34




making agent of the corporation like Bhimani. As such, Bhimani’s statement

about the two entity defendants and about his conduct that occurred during

the scope of his employment with the entities is admissible.

      However, Bhimani’s statements implicating Hassam are more

nuanced. Simply because Bhimani was the General Manager for his uncle

Hassam, who appears to be the major shareholder in the two entity

defendants, does not mean that Bhimani can speak for Hassam, especially

to the extent that his statements are testimonial, incriminating admissions by

a non-testifying defendant against his co-defendant. Simply because

Bhimani was employed as a supervisor for Hassam’s hotel does not

authorize him to speak for Hassam, the owner, especially regarding matters

not related to the legitimate running of the hotel but on matters related to

allege criminal conduct occurring in the hotel.

      For example, the government points out that Bhimani admitted he

received instructions from Hassam “to just keep the criminal activities quiet

as long as the hotel was making money.” (Doc. 125 at 10). The government

contends that this constitutes an admission by Bhimani as well as by

Hassam.




                                    - 27 -
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 28 of 34




      The court finds, at this juncture, that Bhimani’s statements directly

implicating Hassam in criminal activities and incriminating Hassam on their

face may not be admissible in this joint trial. “The Supreme Court has

explained that “the principal evil at which the Confrontation Clause was

directed was the ... use of ex parte communications as evidence against the

accused.” U.S. v. Ramos-Cardenas, 524 F.3d 600, 607 (5th Cir. 2008) (citing

Crawford, 541 U.S. at 50). “Thus, in the context of a multi-defendant trial,

‘the pretrial confession of one [defendant] cannot be admitted against the

other[s] unless the confessing defendant takes the stand.” Id. (citing

Richardson v. Marsh, 481 U.S. 200, 206, 107 S.Ct. 1702 (1987)).

      “[T]he general rule is that when a codefendant’s prior statement is

admitted with an instruction that it be considered as evidence against only

the codefendant, and not the other defendants, the other defendants have

not suffered a violation of their Confrontation Clause rights. Id. “In Bruton v.

United States, however, the Supreme Court recognized an exception to this

rule for codefendant statements that ‘expressly implicat[e]’ another

defendant.” Id. In Bruton, “[t]he Court found that there is too great a risk that

the jury will consider ‘the powerfully incriminating extrajudicial statements of




                                     - 28 -
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 29 of 34




a codefendant’ as evidence of the other defendant’s guilt, even when a

limiting instruction is given.” Id.

      In United States v. Homick-Van Berry, 240 Fed.Appx. 966, 971 (3d Cir.

2007), the Third Circuit held that since the defendant’s extrajudicial

statements to the FBI did not “powerfully incriminate” his co-defendant and

did not directly implicate his co-defendant, the district court’s limiting

instruction to the jury that it may not consider the defendant’s statements to

the FBI in any way against his co-defendant was sufficient to avoid a

Confrontation Clause violation. Specifically, the Court stated that

“[defendant] Clinton’s statements were not inculpatory”, and “[t]hey did not

expressly implicate [co-defendant] Nadine in the robbery, and they certainly

were not powerfully incriminating on their face.” Id. However, in the present

case, portions of Bhimani’s statements to the TFO’s are inculpatory, and

expressly and on their face “powerfully incriminate” Hassam. As such, these

statements may not be admissible in a joint trial and a limiting instruction to

the jury may not be sufficient to avoid a Confrontation Clause violation. See

Homick-Van Berry, 240 Fed.Appx. at 971 (citing Bruton v. United States, 391

U.S. 123, 124 n. 1, 135–36, 88 S.Ct. 1620 (1968) (holding that limiting

instruction was insufficient to avoid Confrontation Clause violation where co-


                                      - 29 -
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 30 of 34




defendant’s “powerfully incriminating” extrajudicial statement was admitted

in joint trial with petitioner); Richardson v. Marsh, 481 U.S. 200, 208, 107

S.Ct. 1702 (1987) (the Supreme Court explained that when a co-defendant’s

confession does not, on its face, incriminate the petitioner, and does so only

when linked with other evidence, it may be introduced in a joint trial with a

limiting instruction.); United States v. Belle, 593 F.2d 487, 493 (3d Cir. 1979)

(en banc) (“When a codefendant’s extrajudicial statement does not directly

implicate the defendant, however, the Bruton rule does not come into play.”).

See also United States v. Barber, 2013 WL 12444545, *2 (N.D. Fl. Jan. 14,

2013) (holding that “[t]he Confrontation Clause plainly prohibits the

admission of [defendant’s] statements against [her co-defendant], whether

or not the statements would otherwise be admissible under the Rules of

Evidence.”) (citing Crawford, 541 U.S. 36 (2004) (“the Supreme Court held

that the Confrontation Clause prohibits admitting against a defendant in a

criminal case another person’s testimonial out-of-court statement for its truth,

unless the person testifies at the trial or, if the person is unavailable to testify,

the defendant had a sufficient prior opportunity to cross-examine the

person.”    “[U]nder    Crawford,     [defendant’s]    out-of-court    [testimonial]




                                       - 30 -
     Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 31 of 34




statements [offered for their truth] are not admissible against [her co-

defendant.”).

     Thus, at the present time, the court finds that Hassam’s Confrontation

Clause rights may be violated by the admission of the portions of Bhimani’s

statement referencing Hassam that are “powerfully incriminating” against

Hassam, and expressly and on their face incriminate Hassam. Any such

statements of Bhimani regarding Hassam may have to be redacted.

     However, after the government has presented all of its evidence and

testimony in its case-in-chief and, before it plays Bhimani’s recorded

statement to the jury, the court will revisit the issue and make a final

determination, based on the government’s evidence, as to whether any of

Bhimani’s statements that directly incriminate Hassam can be heard by the

jury on an agency basis or otherwise.

     Finally, the court balances under FRE 403 the probative value of

Bhimani’s statement with the likely prejudicial impact of the statement. No

doubt that Bhimani’s statement is relevant under FRE 401. Thus, to exclude

Bhimani’s statement, “the evidence must confuse the issues, mislead the

jury, cause undue delay, waste time, be unfairly prejudicial, and/or

needlessly present cumulative evidence, and the negative impact of any of


                                  - 31 -
      Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 32 of 34




those conditions must substantially outweigh the evidence’s probative

value.” GN Netcom, Inc. v. Plantorinics, Inc., 930 F.3d 76, 86 (3d Cir. 2019).

      In GN Netcom, Inc. v. Plantorinics, Inc., 930 F.3d at 85, the Third

Circuit stated:

      “Rule 403 recognizes that a cost/benefit analysis must be employed to
      determine whether or not to admit evidence; relevance alone does not
      ensure its admissibility.” Coleman v. Home Depot, Inc., 306 F.3d 1333,
      1343 (3d Cir. 2002). However, “[a]s we have explained on several
      occasions, the Federal Rules of Evidence suggest a ‘generally liberal
      approach to the admissibility of evidence.’” United States v. Fulton, 837
      F.3d 281, 314 (3d Cir. 2016) (quoting In re Unisys Sav. Plan Litig., 173
      F.3d 145, 167 (3d Cir. 1999)). Thus, “there is a strong presumption that
      relevant evidence should be admitted, and thus for exclusion under
      Rule 403 to be justified, the probative value of evidence must be
      ‘substantially outweighed’ by the problems in admitting it.” Coleman,
      306 F.3d at 1343–44. This presumption in favor of admission requires
      weighing “the maximum reasonable probative force for the offered
      evidence” against the “likely prejudicial impact of the evidence.” Id. at
      1344 (quoting Federal Rules of Evidence Manual 242 (Stephen A.
      Saltzburg et al. eds., 7th ed. 1998)). In sum, highly probative evidence
      is “exceptionally difficult to exclude.” Id.

      Bhimani’s statement provides the jury with an inside picture of the

activities taking place in the hotels and it will assist the jury in making its

determination on the charged criminal conduct in the indictment by the

defendants. As the government states, (Doc. 125 at 18-19), “the maximum

probative force of the evidence is exceptionally high, as Bhimani admits that

he was aware of, allowed, and participated in criminal conduct at the hotels,


                                    - 32 -
        Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 33 of 34




on behalf of his employers.” Thus, since the “maximum reasonable probative

force” of Bhimani’s statement is high, the court can only exclude it if the

probative value is substantially outweighed by the statement’s potential

unfair prejudice. See GN Netcom, Inc. v. Plantorinics, Inc., 930 F.3d at 87.

Here, the court finds that the prejudicial impact of Bhimani’s statement

regarding the two entity defendants does not amount to “unfair prejudice”

and does not “substantially outweigh” its high probative value.6

        However, defendants have established there may be a particularized

danger of significant unfair prejudice regarding the portions of Bhimani’s

statement that implicate Hassam in criminal activity and that are

incriminating against Hassam on their face. Presently, the court finds that the

admission of such statements into evidence may violate Hassam’s

Confrontation Clause rights. See Ramos-Cardenas, 524 F.3d at 609

(“Crawford certainly prohibits the introduction of a codefendant’s out-of-court

testimonial statement against the other defendants in a multiple-defendant

trial.”).




       “[P]rejudice does not simply mean damage to the opponent’s cause”,
        6

and that “absen[t] ... a showing of particularized danger of unfair prejudice,
the evidence must be admitted”). GN Netcom, Inc. v. Plantorinics, Inc., 930
F.3d at 88 (citations omitted).
                                    - 33 -
        Case 3:17-cr-00324-MEM Document 148 Filed 10/02/20 Page 34 of 34




        III.   CONCLUSION

        Accordingly, the government’s motion in limine, (Doc. 125), will be

GRANTED IN PART and DENIED IN PART, as discussed above. The court

will allow the government to admit at trial the video recorded post-arrest

statement of Faizal Bhimani, as redacted, against the two entity defendants.7

The portions of Bhimani’s statement that implicate Hassam in criminal

activity and that are incriminating against Hassam on their face will only be

determined when the court makes its final ruling with respect to these

portions of Bhimani’s statement at trial.

        An appropriate order shall issue.



                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge


DATE: October 2, 2020
17-324-02




      The redacted Bhimani statement and, any additions to Bhimani’s
        7

statement upon which the parties agree, must be ready to present at the
appropriate time during the trial.
                                   - 34 -
